Exhibit 10.1

AMENDMENT NO. 3

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
March 12, 2014, is entered into among Navistar Financial Securities Corporation,
as the Seller (the “Seller”), Navistar Financial Corporation, as the Servicer
(the “Servicer”), The Bank of Nova Scotia (“BNS”), as a Managing Agent and as a
Committed Purchaser, Liberty Street Funding LLC (“Liberty Street”), as a Conduit
Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing Agent,
Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed Purchaser,
Alpine Securitization Corp. (“Alpine”), as a Conduit Purchaser, and Bank of
America, National Association (“Bank of America”; together with BNS, Liberty
Street, CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative
Agent (in such capacity, the “Administrative Agent”), as a Managing Agent and as
a Committed Purchaser.

R E C I T A L S

A. The parties hereto are parties to that certain Note Purchase Agreement dated
as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase Agreement
dated as of March 18, 2013, and Amendment No. 2 to Note Purchase Agreement dated
as of September 13, 2013, the “Agreement”).

B. The parties to the Agreement desire to extend the Scheduled Purchase
Expiration Date to March 12, 2015.

D. Pursuant to Sections 2.04 and 11.01 of the Agreement, the parties to the
Agreement desire to further amend the Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement.

a. The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended to replace the date “September 12, 2014” set forth
therein with the date “March 12, 2015”.

b. Section 5.01(k) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(k) Neither Transferor nor the Issuing Entity is an “investment company” or is
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”). In making such
determination, the Issuing Entity does not rely exclusively on the exemption
from the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act.”



--------------------------------------------------------------------------------

c. Section 5.02(j) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(j) None of NFC, the Transferor or the Issuing Entity is an “investment
company” or is controlled by an “investment company” within the meaning of the
Investment Company Act. In making such determination, the Issuing Entity does
not rely exclusively on the exemption from the definition of “investment
company” set forth in Section 3(c)(1) and/or 3(c)(7) of the Investment Company
Act.”

2. Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

3. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

4. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) receipt by the Administrative Agent of a certificate of the Seller
and of the Servicer, each dated the date hereof, as to due execution,
incumbency, good standing and other customary corporate matters,
(iii) satisfaction of each of the conditions precedent described in Section 2.04
of the Agreement, (iv) receipt by each Managing Agent of opinions of counsel to
the Seller and the Servicer, dated as of the date hereof, reasonably
satisfactory in form and substance to the Managing Agents and their counsel,
covering (A) corporate and enforceability matters, (B) Investment Company Act
matters and (C) security interest matters, in each case as the Managing Agents
may reasonably request and addressed to each Managing Agent, (v) receipt by Bank
of America of a one-time, fully earned amendment fee in the amount of $225,000
payable by the Seller in immediately available funds on the date hereof,
(vi) receipt by BNS of a one-time, fully earned amendment fee in the amount of
$125,000 payable by the Seller in immediately available funds on the date hereof
and (vii) receipt by CS CIB of a one-time, fully earned amendment fee in the
amount of $150,000 payable by the Seller in immediately available funds on the
date hereof.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as the Seller

By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

[signatures continue on the following page]

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Administrative Agent By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

[signatures continue on the following page]

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as the Managing Agent

for the Liberty Street Purchaser Group

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

THE BANK OF NOVA SCOTIA,

as the Committed Purchaser

for the Liberty Street Purchaser Group

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

[signatures continue on the following page]

 

S-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent

for the CS Purchaser Group

   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as the Committed Purchaser

for the CS Purchaser Group

By:  

/s/ Jason Muncy

    By:   

/s/ Jason D. Muncy

Name:   Jason Muncy     Name:    Jason D. Muncy Title:   Vice President    
Title:    Authorized Signatory By:  

/s/ Jason Ruchelsman

    By:   

/s/ Jason Ruchelsman

Name:   Jason Ruchelsman     Name:    Jason Ruchelsman Title:   Vice President  
  Title:    Authorized Signatory

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser

for the CS Purchaser Group

       By:  

Credit Suisse AG, New York Branch,

as its administrative agent

       By:  

/s/ Jason Muncy

       Name:   Jason Muncy        Title:   Vice President        By:  

/s/ Jason Ruchelsman

       Name:   Jason Ruchelsman        Title:   Vice President       

 

S-4